Exhibit 10.2

 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 6th day of December, 2007 by and among Caprius, Inc., a Delaware
corporation (the “Company”), and the “Investors” named in that certain Purchase
Agreement by and among the Company and the Investors (the “Purchase Agreement”).
 
The parties hereby agree as follows:
 
1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Shares.
 
“Investors” shall mean the Investors identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Investor who is a subsequent holder
of any Warrants or Registrable Securities.
 
“Preferred Stock” means the Company’s Series F Convertible Preferred Stock, par
value $0.01 per share.
 
“Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” shall mean (i) the Conversion Shares, (ii) the Warrant
Shares and (iii) any other securities issued or issuable with respect to or in
exchange for Registrable Securities; provided, that, a security shall cease to
be a Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale by
the Investors pursuant to Rule 144(k).
 
“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to
 

--------------------------------------------------------------------------------


 
the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Required Investors” means the Investors holding at least 66% of the Registrable
Securities at the time of the action taken by the Required Investors.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Shares” means the shares of Preferred Stock issued pursuant to the Purchase
Agreement.
 
“SSF” means the Investors affiliated with AWM Investment Company, Inc.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Warrants” means, the warrants to purchase shares of Common Stock issued to the
Investors pursuant to the Purchase Agreement, the form of which is attached to
the Purchase Agreement as Exhibit B.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
2.           Registration.
 
          (a)             Registration Statements.
 
                (i)           Promptly following the Initial Closing Date (as
defined in the Purchase Agreement), but no later than 45 days after the Initial
Closing Date (the “Filing Deadline”), the Company shall prepare and file with
the SEC one Registration Statement on Form SB-2 (or, if Form SB-2 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities),
covering the resale of the Registrable Securities in an amount at least equal to
the Conversion Shares and the Warrant Shares.  Subject to any SEC comments, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A.  Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.  Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Required Investors.  The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors and their counsel prior to its
filing or other submission.  If a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Investor for each 30-day period or pro rata
for any portion thereof following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Securities.  Such payments
shall constitute the Investors’ exclusive monetary remedy for such events, but
shall not
 
2

--------------------------------------------------------------------------------


 
affect the right of the Investors to seek injunctive relief.  Such payments
shall be made to each Investor in cash.
 
(ii)           Additional Registrable Securities.  Upon the written demand of
any Investor and upon any change in the Conversion Price (as defined in the
Preferred Stock) or the Warrant Price (as defined in the Warrant) such that
additional shares of Common Stock become issuable upon the conversion of the
Shares or the exercise of the Warrants (the “Additional Shares”), the Company
shall prepare and file with the SEC one or more Registration Statements on Form
SB-2 or amend the Registration Statement filed pursuant to clause (i) above, if
such Registration Statement has not previously been declared effective (or, if
Form SB-2 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Additional Shares, subject to the Required Investors’ consent) covering the
resale of the Additional Shares, but only to the extent the Additional Shares
are not at the time covered by an effective Registration Statement.  Subject to
any SEC comments, such Registration Statement shall include the plan of
distribution attached hereto as Exhibit A.  Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Additional Shares.  Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Investors.  The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Investors and their
counsel prior to its filing or other submission.  If a Registration Statement
covering the Additional Shares is required to be filed under this Section
2(a)(ii) and is not filed with the SEC within five Business Days of the request
of any Investor or upon the occurrence of any of the events specified in this
Section 2(a)(ii), the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Investor for each 30-day period or pro rata
for any portion thereof following the date by which such Registration Statement
should have been filed for which no Registration Statement is filed with respect
to the Additional Shares.  Such payments shall constitute the Investors’
exclusive monetary remedy for such events, but shall not affect the right of the
Investors to seek injunctive relief.  Such payments shall be made to each
Investor in cash.
 
(iii)           S-3 Qualification.  Promptly following the date (the
“Qualification Date”) upon which the Company becomes eligible to use a
registration statement on Form S-3 to register the Registrable Securities or
Additional Shares, as applicable, for resale, but in no event more than thirty
(30) days after the Qualification Date (the “Qualification Deadline”), the
Company shall file a registration statement on Form S-3 covering the Registrable
Securities or Additional Shares, as applicable (or a post-effective amendment on
Form S-3 to the registration statement on Form SB-2) (a “Shelf Registration
Statement”) and shall use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective as promptly as practicable
thereafter.  If a Shelf Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Qualification Deadline,
the Company will make pro rata payments to each Investor, as liquidated damages
and not as a penalty, in an amount equal to 1.5% of the aggregate purchase price
paid by such Investor pursuant to the Purchase Agreement attributable to those
Registrable Securities that remain unsold at that time
 
3

--------------------------------------------------------------------------------


 
for each 30-day period or pro rata for any portion thereof following the date by
which such Shelf Registration Statement should have been filed for which no such
Shelf Registration Statement is filed with respect to the Registrable Securities
or Additional Shares, as applicable.  Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investors to seek injunctive relief.  Such payments shall be made
to each Investor in cash.
 
          (b)           Expenses.  The Company will pay all expenses associated
with each registration, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws, listing
fees, fees and expenses of one counsel to the Investors and the Investors’
reasonable expenses in connection with the registration, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.
 
           (c)           Effectiveness.
 
                (i)           The Company shall use commercially reasonable
efforts to have the Registration Statement declared effective as soon as
practicable.  The Company shall notify the Investors by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
any Registration Statement is declared effective and shall simultaneously
provide the Investors with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered
thereby.  If (A)(x) a Registration Statement covering the Registrable Securities
is not declared effective by the SEC prior to the earlier of (i) five (5)
Business Days after the SEC shall have informed the Company that no review of
the Registration Statement will be made or that the SEC has no further comments
on the Registration Statement or (ii) the 120th day after the Initial Closing
Date (the 150th day if the SEC reviews the Registration Statement), (y) a
Registration Statement covering Additional Shares is not declared effective by
the SEC within 120 days following the time such Registration Statement was
required to be filed pursuant to Section 2(a)(ii) (150 days if the SEC reviews
the Registration Statement) or (z) a Shelf Registration Statement is not
declared effective by the SEC within 120 days after the Qualification Deadline
(150 days if the SEC reviews the Registration Statement), or (B) after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement), but excluding the inability of any Investor to sell the
Registrable Securities covered thereby due to market conditions and except as
excused pursuant to subparagraph (ii) below, then the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to 1.5% of the aggregate amount invested by such Investor for each
30-day period or pro rata for any portion thereof following the date by which
such Registration Statement should have been effective (the “Blackout
Period”).  Such payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief.  The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within three (3) Business Days of the last day
of each month following the commencement of the Blackout Period until the
termination of the Blackout Period.  Such payments shall be made to each
Investor in cash.
 
4

--------------------------------------------------------------------------------


 
          (ii)           For not more than twenty (20) consecutive days or for a
total of not more than forty-five (45) days in any twelve (12) month period, the
Company may delay the disclosure of material non-public information concerning
the Company, by suspending the use of any Prospectus included in any
registration contemplated by this Section containing such information, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company (an “Allowed Delay”); provided,
that the Company shall promptly (a) notify the Investors in writing of the
existence of (but in no event, without the prior written consent of an Investor,
shall the Company disclose to such Investor any of the facts or circumstances
regarding) material non-public information giving rise to an Allowed Delay, (b)
advise the Investors in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.
 


(d)           Rule 415.


(i)           If at any time the staff of the SEC (the “Staff”) takes the
position that the offering of some or all of the Registrable Securities in a
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 under the 1933 Act or requires any
Investor to be named as an “underwriter” (the “Staff Interpretation”), the
Company shall use its commercially reasonable best efforts to persuade the Staff
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Investors is an “underwriter”.  The
date on which the Staff informs the Company that the Staff Interpretation
applies to the Registrable Securities is hereinafter referred to as the
“Interpretation Date.”
 
(ii)           In the event that, despite the Company’s commercially reasonable
efforts and compliance with the terms of this Section 2(d), the Staff refuses to
allow all of the Registrable Securities to be included in the Registration
Statement and/or insists that one or more of the Investors must be named as an
“underwriter”, the Company shall (i) use commercially reasonable best efforts to
resolve any other remaining Staff comments as promptly as possible and, in any
event, no later than the 30th day following the Interpretation Date (the
“Interpretation Deadline Date”) and, (ii) within two Business Days of the
earlier of the Interpretive Deadline Date or the resolution of any other Staff
comments, file with the SEC a request for acceleration of the effectiveness of
the Registration Statement as then on file with the SEC (which shall not include
any changes requested or required by the Staff pursuant to the Staff
Interpretation) to a date and time not more than two Business Days after the
date such request is filed (the “Acceleration Date”).
 
(iii)           If the amended Registration Statement is not declared effective
on or prior to 5:30 p.m., New York time, on the second Business Day following
the Acceleration Date (the “Acceleration Deadline”), then no later than 5:30
p.m., New York time, on the Business Day immediately following the Acceleration
Deadline, the Company shall file with the SEC an amendment to the Registration
Statement (the “Section 8 Amendment”) to remove the delaying legend placed on
the Registration Statement pursuant to Rule 473(a), which Section 8 Amendment
shall include the legend specified in Rule 473(b) to the effect that the amended
 
5

--------------------------------------------------------------------------------


 
Registration Statement shall thereafter become effective in accordance with the
provisions of Section 8(a) of the 1933 Act.
 
(iv)           In the event that the SEC commences an investigation, examination
or other proceeding with respect to the Registration Statement pursuant to
Section 8(e) of the 1933 Act, the Company and, if required, the Investors, shall
cooperate therewith in good faith and shall take such action as shall be
necessary to prohibit the issuance of a stop order pursuant to Section 8(d) of
the 1933 Act on the grounds that any of them have failed to cooperate with any
such investigation, examination or other proceeding; provided, however, that no
party shall be required to waive any attorney-client privilege or attorney work
product privilege in connection therewith.
 
(v)           In the event that the SEC commences (i) a refusal order proceeding
pursuant to Section 8(b) of the 1933 Act with respect to the Registration
Statement or (ii) a stop order proceeding pursuant to Section 8(d) of the 1933
Act with respect to the Registration Statement, the Company shall diligently
oppose any such proceedings unless (A) SSF, (B) the Company and (C) any other
Investor who is required to be named an underwriter in the Registration
Statement or whose Registrable Securities are required to be cut back in the
Registration Statement as a result of the Staff Interpretation and who agrees to
participate in the costs thereof as provided below (a “Participating Investor”),
mutually agree at any time not to oppose such proceedings or to continue such
opposition.  The costs of such opposition shall be borne by SSF and each
Participating Investor on a pro rata basis calculated based on the number of
Registrable Securities held by SSF or a Participating Investor compared to the
total number of Registrable Securities held by SSF and all Participating
Investors.  SSF and each Participating Investor shall have the right to
participate in such proceedings.  In connection with its opposition of such
proceedings, the Company shall retain counsel reasonably satisfactory to SSF and
each Participating Investor (which shall be SSF’s counsel unless SSF otherwise
agrees).  The Company shall not agree to any settlement or compromise of any
proceeding without the prior written consent of SSF and each Participating
Investors, which shall not be unreasonably withheld or delayed.
 
(vi)           In the event that the SEC issues (i) a refusal order pursuant to
Section 8(b) of the 1933 Act refusing to declare the Registration Statement
effective or (ii) a stop order pursuant to Section 8(d) of the 1933 Act with
respect to the Registration Statement, the Company shall file with the United
States Court of Appeals for the District of Columbia Circuit and diligently
prosecute through appropriate proceedings a petition for judicial review of any
such order in a timely fashion in accordance with the provisions of Section 9(a)
of the 1933 Act to a final, nonappealable determination unless SSF, the Company
and any Participating Investor mutually agree otherwise.  The costs of
prosecuting such petition shall be borne by SSF and each Participating Investor
on the basis specified in clause (v) above.  SSF and each Participating Investor
shall have the right to participate in such proceedings.  In connection with
such proceedings, the Company shall retain counsel reasonably satisfactory to
SSF and each Participating Investor (which shall be SSF’s counsel unless SSF
otherwise agrees).  The Company shall not agree to any settlement or compromise
of any proceeding without the prior written consent of SSF and each
Participating Investors, which shall not be unreasonably withheld or delayed.
 
6

--------------------------------------------------------------------------------


 
(vii)           SSF and each Participating Investors shall have the right to
participate or have its counsel participate in any meetings or discussions with
the Staff or the SEC regarding the Staff Interpretation and to comment or have
their counsel comment on any written submission made to the Staff, the SEC or
any court with respect thereto.  No such written submission shall be made by the
Company to which counsel to SSF or a Participating Investor reasonably objects.
 
(viii)                      So long as the Company is in compliance with the
terms of this Section 2(d), no liquidated damages shall accrue or be payable
pursuant to Section 2(c)(i) of this Agreement solely as a result of the failure
of the amended Registration Statement to become effective due to the Staff
Interpretation until the earliest of (i) the date that the Registration
Statement (as amended, if necessary, by the Section 8 Amendment) is declared
effective by the SEC; provided, however, that if the Registration Statement
becomes effective automatically pursuant to Section 8(a) of the 1933 Act after
the Company has received written notice that the SEC has ordered an examination,
investigation or other proceeding pursuant to Section 8(e) of the 1933 Act, the
Registration Statement shall not be deemed to have become effective until such
time as sales may be made thereunder pursuant to Section 5(c) of the 1933 Act,
(ii) the date which is 10 days after receipt by the Company of written notice
from SSF or any Participating Investor that the Company is in material breach of
the terms hereof is such breach is not cured to the reasonable satisfaction of
such Investor prior thereto, or (iii) the date on which a court of competent
jurisdiction upholds the Staff Interpretation (or modifies the Staff
Interpretation in such a manner that either (i) all of the Registrable
Securities are not able to be included in the Registration Statement or (ii) one
or more of the Investors are required to be named as an “underwriter” therein)
by a final and nonappealable judgment.
 
(ix)           In the event that the Staff Interpretation is not contested by
the Company in compliance with the terms of this Section 2(d) or is upheld (or
modified in a such a manner that either (i) all of the Registrable Securities
are not able to be included in the Registration Statement or (ii) one or more of
the Investors are required to be named as an “underwriter” therein) by a final
and nonappealable judgment of a court of competent jurisdiction, the Company
shall (i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
Staff Interpretation as then in effect may require to assure the Company’s
compliance with the requirements of Rule 415; provided, however, that the
Company shall not agree to name any Investor as an “underwriter” in such
Registration Statement without the prior written consent of such Investor
(collectively, the “415 Restrictions”).  Any cut-back imposed on the Investors
pursuant to this Section 2(d)(ix) shall be allocated among the Investors on a
pro rata basis, and shall be allocated first to any Warrant Shares, unless, in
either case, the 415 Restrictions otherwise require or provide.  No liquidated
damages shall accrue on or as to any Cut Back Shares until such time as the
Company is able to effect the registration of the Cut Back Shares in accordance
with any 415 Restrictions (such date, the “Restriction Termination Date”).  From
and after the Restriction Termination Date, all of the provisions of Section 2
of this Agreement (including the liquidated damages provisions) shall again be
applicable to the Cut Back Shares; provided, however, that for such purposes,
references to the Initial Closing Date shall be deemed to be the Restriction
Termination Date.
 
7

--------------------------------------------------------------------------------


 
(x)           Time shall be of the essence in the performance of the obligations
contained in this Agreement, including, without limitation, the performance of
the obligations set forth in this Section 2(d).
 
(xi)           The Company acknowledges that SSF and the Participating Investors
have specifically requested the inclusion of the provisions set forth in this
Section 2(d) as a condition to their investment in the Company and that SSF and
the Participating Investors would not have made such investment without such
provisions.  The Company further acknowledges that in the event of any breach of
this Section 2(d), SSF and the Participating Investors would suffer a material
loss for which damages at law would be difficult or impossible to
determine.  Accordingly, in addition to all other rights and remedies available
to them at law or in equity, SSF and each Participating Investor shall have the
right to have the provisions of this Section 2(d) specifically enforced against
the Company and neither SSF nor any Participating Investor shall be obligated to
post any bond or other security in connection with any action to compel such
specific performance.
 
3.    Company Obligations.  The Company will use commercially reasonable efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
 
      (a)           use commercially reasonable efforts to cause such
Registration Statement to become effective and to remain continuously effective
for a period that will terminate upon the earlier of (i) the date on which all
Registrable Securities covered by such Registration Statement as amended from
time to time, have been sold, and (ii) the date on which all Registrable
Securities covered by such Registration Statement may be sold pursuant to Rule
144(k) (the “Effectiveness Period”) and advise the Investors in writing when the
Effectiveness Period has expired;
 
      (b)           prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the 1933 Act and the
1934 Act with respect to the distribution of all of the Registrable Securities
covered thereby;
 
           (c)           provide copies to and permit counsel designated by the
Investors to review each Registration Statement and all amendments and
supplements thereto no fewer than three (3) Business Days prior to their filing
with the SEC and not file any document to which such counsel reasonably objects;
 
       (d)           furnish to the Investors and their legal counsel (i)
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than two (2) Business Days after
the filing date, receipt date or sending date, as the case may be) one (1) copy
of any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such
 
8

--------------------------------------------------------------------------------


 
Registration Statement (other than any portion of any thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as each Investor
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Investor that are covered by the related Registration
Statement;
 
       (e)           subject to the provisions of Section 2(d), use commercially
reasonable efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;
 
       (f)           prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Investors and do any and all
other commercially reasonable acts or things necessary or advisable to enable
the distribution in such jurisdictions of the Registrable Securities covered by
the Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;
 
       (g)           use commercially reasonable efforts to cause all
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed;
 
       (h)           immediately notify the Investors, at any time prior to the
end of the Effectiveness Period, upon discovery that, or upon the happening of
any event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and
 
       (i)           otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC under the 1933 Act and the
1934 Act, including, without limitation, Rule 172 under the 1933 Act, file any
final Prospectus, including any supplement or amendment thereof, with the SEC
pursuant to Rule 424 under the 1933 Act, promptly inform the Investors in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Investors are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the
 
9

--------------------------------------------------------------------------------


 
registration of the Registrable Securities hereunder; and make available to its
security holders, as soon as reasonably practicable, but not later than the
Availability Date (as defined below), an earnings statement covering a period of
at least twelve (12) months, beginning after the effective date of each
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the 1933 Act, including Rule 158 promulgated thereunder (for
the purpose of this subsection 3(i), “Availability Date” means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter).
 
       (j)           With a view to making available to the Investors the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit the Investors to sell shares of Common Stock
to the public without registration, the Company covenants and agrees to:  (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) three months after such date as
all of the Registrable Securities may be resold pursuant to Rule 144(k) or any
other rule of similar effect or (B) such date as all of the Registrable
Securities shall have been resold; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the 1934 Act; and
(iii) furnish to each Investor upon request, as long as such Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the 1934 Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-KSB or Quarterly Report on Form
10-QSB, and (C) such other information as may be reasonably requested in order
to avail such Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.
 
4.           Due Diligence Review; Information.  The Company shall make
available, during normal business hours, for inspection and review by the
Investors, advisors to and representatives of the Investors (who may or may not
be affiliated with the Investors and who are reasonably acceptable to the
Company), all financial and other records, all SEC Filings (as defined in the
Purchase Agreement) and other filings with the SEC, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Investors or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Investors and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.
 
     The Company shall not disclose material nonpublic information to the
Investors, or to advisors to or representatives of the Investors, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investors, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Investor wishing to obtain
such
 
10

--------------------------------------------------------------------------------


 
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
 
5.           Obligations of the Investors.
 
           (a)           Each Investor shall furnish in writing to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement.  An Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.
 
       (b)           Each Investor, by its acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of a Registration
Statement hereunder, unless such Investor has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.
 
       (c)           Each Investor agrees that, upon receipt of any notice from
the Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Investor is advised by the Company that such dispositions
may again be made.
 
6.           Indemnification.
 
     (a)           Indemnification by the Company.  The Company will indemnify
and hold harmless each Investor and its officers, directors, members, employees
and agents, successors and assigns, and each other person, if any, who controls
such Investor within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary Prospectus or final Prospectus,
or any amendment or supplement thereof; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the 1933 Act applicable
to the Company or its agents and relating to action or inaction required of the
 
11

--------------------------------------------------------------------------------


 
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.
 
      (b)                      Indemnification by the Investors.  Each Investor
agrees, severally but not jointly, to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors, officers,
employees, stockholders and each person who controls the Company (within the
meaning of the 1933 Act) against any losses, claims, damages, liabilities and
expense (including reasonable attorney fees) resulting from any untrue statement
of a material fact or any omission of a material fact required to be stated in
the Registration Statement or Prospectus or preliminary Prospectus or amendment
or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission is contained in any information furnished in writing by such Investor
to the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto.  In no event shall the liability
of an Investor be greater in amount than the dollar amount of the proceeds (net
of all expense paid by such Investor in connection with any claim relating to
this Section 6 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.
 
      (c)           Conduct of Indemnification Proceedings.  Any person entitled
to indemnification hereunder shall (i) give prompt notice to the indemnifying
party of any claim with respect to which it seeks indemnification and (ii)
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any
 
12

--------------------------------------------------------------------------------


 
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties.  No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.
 
      (d)           Contribution.  If for any reason the indemnification
provided for in the preceding paragraphs (a) and (b) is unavailable to an
indemnified party or insufficient to hold it harmless, other than as expressly
specified therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations.  No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act shall be
entitled to contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
 
7.           Miscellaneous.
 
      (a)           Amendments and Waivers.  This Agreement may be amended only
by a writing signed by the Company and the Required Investors, which shall be
binding on all of the Investors.  The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Required Investors.
 
      (b)           Notices.  All notices and other communications provided for
or permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.
 
      (c)           Assignments and Transfers by Investors.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the Investors
and their respective successors and assigns.  An Investor may transfer or
assign, in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable Securities by such
Investor to such person, provided that such Investor complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected.
 
      (d)           Assignments and Transfers by the Company.  This Agreement
may not be assigned by the Company (whether by operation of law or otherwise)
without the prior written consent of the Required Investors, provided, however,
that the Company may assign its rights and delegate its duties hereunder to any
surviving or successor corporation in connection with a merger or consolidation
of the Company with another corporation, or a sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation,
 
13

--------------------------------------------------------------------------------


 
without the prior written consent of the Required Investors, after notice duly
given by the Company to each Investor.
 
      (e)           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
      (f)           Counterparts; Faxes.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
also be executed via facsimile, which shall be deemed an original.
 
      (g)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
      (h)           Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
 
      (i)           Further Assurances.  The parties shall execute and deliver
all such further instruments and documents and take all such other actions as
may reasonably be required to carry out the transactions contemplated hereby and
to evidence the fulfillment of the agreements herein contained.
 
      (j)           Entire Agreement.  This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
 
      (k)           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the
 
14

--------------------------------------------------------------------------------


 
world by the same methods as are specified for the giving of notices under this
Agreement.  Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.




The Company:
CAPRIUS, INC.
 
 
 
 
By:
/s/ Jonathan Joels
 
Name:  Jonathan Joels
Title: Vice President

 
16

--------------------------------------------------------------------------------


 

 
SPECIAL SITUATIONS FUND III QP, L.P.
 
 
By:
/s/ David Greenhouse
 
Name: David Greenhouse
Title: Managing Director

 





 
SPECIAL SITUATIONS FUND III, L.P.
 
 
By:
/s/ David Greenhouse
 
Name: David Greenhouse
Title: Managing Director


 



 
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.
 
 
By:
/s/ David Greenhouse
 
Name: David Greenhouse
Title: Managing Director


 



 
ZACHARY PRENSKY, C/O LITTLE BEAR
INVESTMENTS LLC
 
 
By:
/s/ Zachary Prensky
 
Name: Zachary Prensky


 



 
/s/ WOLF PRENSKY
 
WOLF PRENSKY


 



 
/s/ EUGENE CINER & NATALIE CINER,
 
EUGENE CINER & NATALIE CINER,


 



 
/s/ MARTHA LIPTON
 
MARTHA LIPTON

 
17

--------------------------------------------------------------------------------





 
BIOMEDICAL VALUE FUND, L.P.
 
 
By:
/s/ David Gerber
 
Name: David Gerber
Title: Managing Director





 
BIOMEDICAL OFFSHORE VALUE FUND, LTD.
 
 
By:
/s/ David Gerber
 
Name: David Gerber
Title: Managing Director


 



 
DOLPHIN OFFSHORE PARTNERS, L.P.
 
 
By:
/s/ Peter E. Salas
 
Name: Peter E. Salas
Title: General Partner

 
 
18

--------------------------------------------------------------------------------


 
Exhibit A


Plan of Distribution


The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.


The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:


- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;


- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;


- an exchange distribution in accordance with the rules of the applicable
exchange;


- privately negotiated transactions;


- settlement of short sales effected after the date the registration statement
of which this Prospectus is a part is declared effective by the SEC;


- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;


- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and


- a combination of any such methods of sale.


The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as
 
19

--------------------------------------------------------------------------------


 
selling stockholders under this prospectus.  The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.


Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.


In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).


The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.


The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.


The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders who are "underwriters" within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.


To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
20

--------------------------------------------------------------------------------




In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.


We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.


We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act.
 
21

--------------------------------------------------------------------------------



